WHITE, Presiding Judge.
When considered as a whole the charge of the court is not fairly subject to the animadversions and criticisms made by defendant’s counsel upon the paragraphs complained of. The charge is not obnoxious to the same objections as were held good to the charge in Moore v. The State, 28 Texas Court of Appeals, 377. There could be no mistake on the part of the jury in this case as to what was necessary to be ascertained and found by them before they would or could find the defendant guilty, provided they took and considered, as was their duty, the whole of the charge. The paragraphs complained of are perhaps inartistic in construction, but read in the proper connection of the antecendent instructions they can not mislead, and only present, awkwardly though it may be, legitimate issues arising on the facts.
Nor did the court, err in refusing defendant’s special requested instructions. As given the charge fully submitted the legitimate issues of the case.
After the watch had been discovered in and taken from his valise, which was four months after it had been stolen, the defendant, in attempting to make an explanation, claimed that he had found the watch in a fat hole, and that, though he knew it was Hudgins’s property and that it had been stolen, he also knew that a reward had been offered for it; that search had been made for it on the day of the theft, four months before, and that he had at that time refused to be searched; and although he claims to have found the watch more than a week prior to the time it was found in his valise—notwithstanding all these facts, he, according to his own statement, quietly conceals the watch in his valise — says nothing about it to any one, and claims that his innocent intention was to keep it until he was ready to leave the hotel, and that then he would give it to Hudgins and claim the reward, and with the reward settle his hotel bill. This explanation, in view of the other evidence in the case, is unreasonable and improbable, and the jury had every reason to believe it utterly false.
But it is said that this is a case purely of possession of recently stolen property, and that there is no conscious and distinct assertion by defendant of ownership or claim to the property proved, and that the case is *138wanting in that essential element necessary to a conviction in such a case. In support of this proposition we are cited to Lehman’s case, 18 Texas Court of Appeals, 174, and Robinson’s case, 22 Texas Court of Appeals, 690. The cases are entirely dissimilar. In neither of the former cases were the parties found in possession of the property exclusively, nor claiming it in any manner. In this case the defendant was found in the actual and exclusive care, custody, and control of the property, and had it concealed in his valise. What more positive proof of assertion of ownership could be demanded, if the other facts in connection with this fact warranted the conclusion, as we think they did, that he had stolen the watch?
We have found no reversible error in the transcript, and the judgment is affirmed.

Affirmed.

Judges all present and concurring.